DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2020 has been entered.
 
Response to Arguments/Amendments
Claims 5, 7, 8, 15, and 17 have been amended with claims 2, 6, and 9 cancelled.  Claims 3-5, 7-8, 11, 13-15, and 17-30 are pending and under examination.
Applicant's arguments, see bottom p. 7 to middle p. 8, filed 19 May 2020, with respect to the Non-statutory double patenting rejections have been fully considered and are persuasive; the scope of the claims in US Patents 10,000,836 and 10,570,490 no longer overlap with the scope of the instant claims, as US '836 requires ≥0.5% Ca and the alloys of parent claim 1 of US '490 do not include Zr.  The rejections of 20 February 2020 has been withdrawn. 
Applicant's arguments, see lower p. 8, filed 19 May 2020, with respect to the 112(b) and 112(d) rejections have been fully considered and are persuasive.  The rejections of 20 February 2020 has been withdrawn.


Applicant's arguments, see middle p. 6, filed 19 May 2020, with respect to the 103 rejection using US 2013/0144290 as a primary reference have been fully considered but are not persuasive.  
Applicant argues that "none of the cited references specifically disclose or suggest Ca in an amount of 0.05 to 0.2 wt%."
The Examiner responds that US '290 discloses a Ca range of 0-1.0 wt% (abstract) with a further preferred Ca range of 0.1-0.4 wt% [0025] for a similar Mg alloy (abstract).  While US '290 does not expressly disclose a Ca range that exactly matches the claimed Ca range of 0.05-0.2 wt%, as set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The instantly claimed Ca range of 0.05-0.2 wt% lies wholly within the disclosed Ca range of US '290 of 0-1.0 wt% and a preferred Ca range of 0.1-0.4 wt% substantially overlaps with the instantly claimed Ca range.  Therefore, a prima facie case of obviousness exists.
	

Applicant argues that "the presently claimed method of fabricating an alloy sheet was developed to enhance the formability and ductility of alloy sheets.  It should be noted that '290, '069, '121, and '997 all relate to extrusion methods, rather than to methods of fabricating an alloy sheet as presently claimed.  Therefore, formability is not recognized as an issue to be addressed, and they are not particularly relevant to the present claims."
The Examiner notes that US '121, and US '997 are not used in the present rejections.
The Examiner responds that US '290 "At the same time a larger thermal window results thereby during a subsequent thermal treatment, in particular an extrusion, an extrusion molding or a rolling since without partial melting the magnesium alloy can be thermally treated at much higher temperatures than previously known alloys of this type" (emphasis added).  Thus, the disclosure of US '290 is not exclusive to only extrusions as applicant alleges.
The Examiner responds that US '069 is only used as teaching reference in order to teach the inclusion of La into an Mg-based alloy in order to improve grain size stability when worked [0073].  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  The Examiner additionally notes that rolling is a form of metalworking (i.e., working).

Applicant's arguments, see bottom p. 6 to lower p. 7, filed 19 May 2020, with respect to the specification establishing unexpected results have been fully considered but are not persuasive.  
Applicant argues that comparison between the alloy designations of B1-B3 provided in the instant specification provide evidence of unexpected results due to the increased tensile elongation and limit drawing ratio of sample B2 (within the claimed range) to samples B1 and B3 (outside of the claimed range).
The Examiner responds that, per MPEP 716.02(d): "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the 'objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.'  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)."  Specifically, the data provided in the instant specification does not provide using the lower and the upper end of the claimed ranges of Zn, Zr, and a rare earth element (REE) or mixture of the same of which includes Gd or Y, using the lower end of claimed range of Ca and using the upper end of the claimed ranges of Sr and Al.  Therefore, applicant has not provided a data to show that the unexpected results do in fact occur over the entire claimed range of Zn, Ca, Zr, a REE or mixture thereof that includes Gd or Y, Sr, and Al.  Thus, because the data provided in the specification does not cover the entire claimed range, it cannot be said that the results occur over the entire claimed range.  Therefore, the data does not show evidence of unexpected results.

Claim Objections
Claims 5, 7, 8, 17, 18, and 21-27 are objected to because of the following informalities:
It is suggested to amend "(wt%)" to "in wt%" in line 4 of claim 17 and line 3 of claims 5, 7, and 8.
It is suggested to amend "a strip" to "the strip" in line 2 of claim 18
It is suggested to amend "the temperature" to "a temperature" in line 2 of claim 21
It is suggested to amend "hot rolling" to "successively hot rolling" in line 2 of claims 22 and 23 
It is suggested to amend "or" to "and" in line 3 of claim 24
It is suggested to amend "the annealed alloy" to "the annealed alloy sheet product" in line 2 of claim 25
It is suggested to delete "wrought" in both line 1 of claim 26 and line 1 of claim 27.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8, 11, 13-15, and 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding dependent claims 3-5, 7-8, 11, 13-15, and 18-30, these claims do not remedy the deficiencies of parent claim 17 noted above, and are rejected for the same rationale.

Claims 7 and 8 both recite, "the magnesium-based wrought alloy comprising a Mg-Zn-Gd-Zr based alloy consists essentially of…"  It is unclear if the magnesium-based wrought alloy is open to have other components besides the Mg-Zn-Gd-Ca-Zr based alloy or if the magnesium-based wrought alloy consists essentially of the Zn, Ca, Zr, Gd Sr, Al, Mg, and the other unavoidable impurities.  However, claim 17, which claims 7 and 8 ultimately depend on, recites the magnesium-based wrought alloy consisting essentially of "Zn, Ca, Zr, Gd Sr, Al, Mg, and the other unavoidable impurities."  The examiner interprets both claims 7 and 8 the magnesium-based wrought alloy consisting essentially of the Zn, Ca, Zr, Gd Sr, Al, Mg, and the other unavoidable impurities, wherein the magnesium-based wrought alloy is a Mg-Zn-Gd-Ca-Zr based alloy.

Claims 13 and 14 both recite "the magnesium-based alloy".  It is unclear if the term, "the magnesium-based alloy" refers to "the magnesium-based alloy melt", "the magnesium-based alloy wrought alloy", or "an alloy sheet product" recited in claim 17.  The examiner interprets the term as "the magnesium-based alloy wrought alloy".  Clarification is requested.

Claim 15 recites "Mg-1Zn-0.4Gd-0.2Ca-0.5Zr" (emphasis added).  It is unclear what the numbers refers to, e.g., atomic %, weight %, etc.  The examiner interprets the numbers to be in units of weight % in view of Table 1 of the specification as filed.  Clarification is requested.

Claim 23 recites the limitation "the sheets are reheated at a temperature…prior to subsequent rolling" in lines 3-4.  There is insufficient antecedent basis for this limitation in the 

Claim 27 recites "further comprising 0.1 to 0.5 Mn".  However, it is unclear what unit of "0.1 to 0.5 Mn" it is referred to, e.g., atomic %, weight %, etc.  The examiner interprets that claim 27 recites further comprising "0.1 wt% to 0.5wt% Mn, based on a total weight of the magnesium-based wrought alloy."  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13, 14, and 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 13 and 14 both recite "the magnesium-based alloy comprising…" (emphasis added) fail to further limit claim 17.  Specifically, claim 17, which both claims 13 and 14 depend on, recites the "magnesium-based wrought alloy consisting essentially of…" (emphasis added).  Therefore, claims 13 and 14 fail to further limit claim 17.
comprising 0.1 to 0.5 Mn".  However, claim 17, which claim 27 depends on, recites the "magnesium-based wrought alloy consisting essentially of…" wherein a presence of Mn is not recited in claim 17.  Therefore, claim 27 fails to further limit claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 7-8, 11, 13-15, 17-19, 21-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0144290 (herein US '290) in view of US 2013/0199677 (herein US '677).
Regarding claim 17, US '290 discloses a Mg alloy composition that can be selected to contain 0-7% Zn, 0-1% Ca, 0-1% Zr, at least one element selected from the group consisting of 0.05-4% Gd and 0.05-0.6% Y, and less than 0.5% Al (claim 10).  A method of producing articles from this alloy is further disclosed as comprising casting the alloy (i.e., casting the melt), annealing (preheating) the cast article, and shaping the annealed article (claim 10).
While it is recognized that the phrase "consisting essentially of" narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, "consisting essentially of" is construed as equivalent to "comprising".  Further, the burden is on the applicant to show that the additional ingredients in the prior art 
US '290 is silent as to the method of making articles from their alloy from comprising the steps of casting said magnesium alloy melt into a slab or a strip according to a predetermined thickness, homogenizing or preheating said cast slab or strip, successively hot rolling said homogenized or preheated slab or strip at a suitable temperature to reduce said thickness of said homogenized slab or strip to produce an alloy sheet product of a predetermined thickness, and annealing said alloy sheet product at a suitable temperature for a period of time.
However, US '677 teaches that a similar alloy may be formed into an article in the process of Fig. 1, in this case a sheet, by casting said magnesium alloy melt (105) into a slab or a strip (110), thus having a predetermined thickness, homogenizing or preheating said cast slab or strip (115), successively hot rolling said homogenized or preheated slab or strip at a suitable temperature to reduce said thickness of said homogenized slab or strip to produce an alloy sheet product of a predetermined thickness (120 and 125), and annealing said alloy sheet product at a suitable temperature for a period of time (130).
US '290, US '677, and the instant application are all in the same field of endeavor as they relate to fabricating Mg alloy products.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to process the alloy composition of US '290 by the process taught in US '677 in order to make an Mg alloy sheet.
Regarding claim 4, the composition of US '290 can be selected to comprise Gd as the only REE.

Element
Combination
Claim 5
Overlap
Zn
0-7.0
0.1-2.0
0.1-2.0
Ca
0-1.0
0.05-0.5
0.05-0.5
Zr
0-1.0
0.1-1.0
0.1-1.0
Gd
0.05-4.0
0.1-1.0
0.1-1.0
Sr
0
0-0.3
0
Al
0-0.5
0-0.7
0-0.5


Element
Combination
Claim 7
Overlap
Zn
0-7.0
0.5-2.0
0.5-2.0
Ca
0-1.0
0.05-0.5
0.05-0.5
Zr
0-1.0
0.1-1.0
0.1-1.0
Gd
0.05-4.0
0.1-1.0
0.1-1.0
Sr
0
0-0.3
0
Al
0-0.5
0-0.7
0-0.5


Element
Combination
Claim 8
Overlap
Zn
0-7.0
0.5-1.5
0.5-1.5
Ca
0-1.0
0.1-0.5
0.1-0.5
Zr
0-1.0
0.2-0.7
0.2-0.7
Gd
0.05-4.0
0.1-0.5
0.1-0.5
Sr
0
0-0.2
0
Al
0-0.5
0.2-0.5
0.2-0.5


Regarding claims 11 and 26, the total weight % of alloying elements of the composition of US '290 can readily be selected to be less than 4% and 3% as instantly claimed (claim 10).
Regarding claims 13 and 14, while US '290 in view of US '677 does not explicitly teach a specific amount of impurities, it would have been obvious to one of ordinary skill in the art that there is motivation to improve the purity of a product, such as the one of US '290 in view of US '677 that reads on claim 17 as shown above, in order to improve or otherwise affect the physical properties of a metal product.  Optimization of such a results-affective variable, in this case the prima facie obvious; see MPEP 2144.05(II).  Additionally, purer forms of known products, such as the magnesium alloy sheet of US '290 in view of US '677 that reads on instant claim 17 as shown above, may be patentable, but the mere purity of a product, by itself, such as the product instantly claimed in claims 13 and 14, does not render the product unobvious over the prior art; see MPEP 2144.04(VII).
Regarding claim 15, the alloy composition of Mg-1Zn-0.4Gd-0.2Ca-0.5Zr can readily be selected from the compositional ranges of US '290, thus prima face obvious.
Regarding claims 18 and 24, US '677 teaches that the step of casting an Mg melt into a slab or strip may be accomplished by feeding the Mg alloy melt between rolls of a twin-roll caster [0032].  Alternatively, a DC caster may be used to accomplish this step [0033].
Regarding claim 19, US '677 teaches that the cast slab is homogenized at a temperature between 330-350°C or 450-500°C depending on the casting method [0055].
Regarding claims 21 and 29, US '677 teaches that the hot rolling of their method is performed at a temperature in a range of 250-500°C [0056-0057].
Regarding claims 22 and 30, US '677 discloses that the hot rolling of their method may readily be used to reduce a cast sheet of 3 mm thickness to a rolled sheet of ~0.75 mm thickness, thus teaching that a total thickness reduction of 75% is capable by their method and known in the art [0067], and thus obvious to produce in the combination of US '290 in view of US '677.
Regarding claim 23, US '677 teaches that after each hot rolling pass the strip may be reheated to 250-450°C prior to the next pass [0057].
Regarding claim 27, the alloy composition of US '290 can additionally be selected to contain up to 1.0% of Mn.
3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0144290 (herein US ‘290) in view of US 2013/0199677 (herein US ‘677) as applied to claim 17 above, and further in view of US 2011/0272069 (herein US '069).
Regarding claim 3, while the combination of US ‘290 in view of US ‘677 does not explicitly disclose the addition of La to their alloy, US ‘069 teaches the addition of La to a similar alloy to help maintain fine grain size during working [0073].  US '290, US '677, US '069, and the instant application are all in the same field of endeavor as they relate to fabricating Mg alloy products.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to add La to the alloy of the combination of US ‘290 in view of US ‘677 in order to improve the fine grain structure.

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0144290 (herein US ‘290) in view of US 2013/0199677 (herein US ‘677) as applied to claim 17 above, and further in view of US 2008/0017285 (herein US '285).
Regarding claims 20 and 28, while the obvious combination of US ‘290 in view of US ‘677 does not explicitly disclose their method using a water quench after homogenization, US ‘285 teaches in [0040] that water quenching a similar alloy following a homogenization or preheating treatment to freeze the now-uniform structure found in the alloy after homogenization or preheating.  US '290, US '677, US '285, and the instant application are all in the same field of endeavor as they relate to fabricating Mg alloy products.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to add the water quenching of US ‘285 to the process of US ‘290 in view of US ‘677 in order to freeze the uniformly dispersed structure after the homogenization treatment step of US ‘677.
25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0144290 (herein US ‘290) in view of US 2013/0199677 (herein US ‘677) as applied to claim 17 above, and further in view of CN 103255329 with reference to English equivalent US 2016/0024629 (herein US '629).
The obvious combination of US ‘290 in view of US ‘677 neither explicitly discloses nor expressly excludes a subsequent age hardening step of heating the alloy at 150°C for 1 hour.  However, US ‘629 teaches that a similar alloy may be aged after annealing to further modify the hardness thereof (Fig. 12), such as at 150°C for 1 hour [0070].  US '290, US '677, US '629, and the instant application are all in the same field of endeavor as they relate to fabricating Mg alloy products.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add the aging treatment of US ‘629 to the process of US ‘290 in view of US ‘677 in order to further modify the hardness of the produced sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 2003-0044997 discloses in [25] a Mg alloy that contains (in wt%) 0.5-5.0% Zn and 0.2-2.0% Y, and optionally ≤2.5% Al, ≤0.5% Mn, ≤0.5% Zr, ≤0.3% Ca, ≤0.3% Sr, the balance of which is composed of Mg and inevitable impurities.
However, the rejections using this reference would be cumulative to the rejections of record set forth above.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732